Citation Nr: 9917423	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-40 066	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The appellant had periods of inactive duty for training 
(INACDUTRA) with the New York Army National Guard, including 
from December 1990 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which essentially denied service 
connection for a low back injury.  In August 1998 this matter 
came before the Board, and was remanded to the RO for further 
development.  


FINDINGS OF FACT

1.  The appellant's claim that a current low back disorder 
was due to a low back injury incurred during service has been 
developed to the extent possible.

2.  The appellant's statement that he sustained a back injury 
during a period of inactive duty training is not supported by 
objective evidence and is not credible.

3.  The back disorder first reported several years after 
service is not related to such service.


CONCLUSION OF LAW

The appellant does not have residuals of a lower back injury 
that was incurred in or aggravated during service.  
38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.6, 3.303 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Complete service medical records for the appellant are not 
available.  In November 1995 the RO requested service medical 
records for the appellant from Office of the Adjutant 
General, State of New York.  Received in November 1995 from 
the Division of Military and Naval Affairs, Records 
Retrieval, was a letter indicating the appellant was 
discharged from the Army National Guard in January 1992, as 
well as an August 1989 enlistment examination, and a medical 
record dated in June 1987.  It was noted that these were the 
only medical records available.  

In his initial claim for service connection for residuals of 
a lower back injury, received by the RO in September 1996, 
the appellant reported a low back injury, neuropathy, and 
indicated he was hit by a tank turret at Fort Drum in July 
1991.

In a letter from Ranjit K. Laha, M.D., dated in October 1995, 
it was noted that the appellant was involved in a job related 
injury in August 1995 when he was lifting engine parts and 
twisting at the same time.  The appellant reported that at 
the end of the day he noted pain and spasm in his lower back.  
It was noted that with chiropractic treatment his symptoms 
had improved significantly.  He denied any previous history 
of any significant back injury.  The impression was 
myofascial lumbar strain and degenerative lumbar disc.  

In a November 1995 letter, Dr. Frank J. Racitano, D.C., 
outlined the appellant's chiropractic treatment.  It was 
noted that in May 1990, while on training maneuvers, the 
appellant reported sitting on top of a tank, when the turret 
spun around and struck him in the back.  The impact 
reportedly knocked him off the tank to the ground, causing 
him to land on his back.  He claimed that his legs were 
without sensation and felt numb.  He indicated that he was 
airlifted by medical personnel to a nearby hospital for some 
routine first aid, remained under care for one day, and was 
heavily medicated.  He reported that he was dismissed from 
maneuvers for the remainder of the exercise and sent home, 
and claimed he had persistent low back pain for several 
months.  Dr. Racitano indicated that since the injury, the 
appellant had chronic instability and pain in his back and 
hip.  It was noted that in August 1995, the appellant was 
lifting and stacking parts for a temporary employment 
company, and again noticed a sudden onset of low back pain.  
Dr. Racitano noted that x-rays showed chronic degenerative 
changes at L5, correlating clinically to the previous injury.  
This most recent exacerbation reportedly required several 
months of conservative care for correction of vertebral 
subluxation and related L5 intervertebral disc bulge.  It was 
also noted that the appellant was partially disabled and 
unable to perform medium manual lifting. 

In his August 1996 substantive appeal (Form 9), the appellant 
reported that he was receiving chiropractic and other 
treatment for his low back.  He claimed he was hurt while 
"on duty", but all attempts to recover x-rays of the 
incident had been denied.  

In a July 1997 letter, the RO requested that the appellant 
submit an authorization for release of information pertaining 
to the chiropractic treatment cited in his Form 9.  The 
record reflects that the appellant did not respond to this 
request.  

In March 1998 this matter came before the Board and was 
remanded to the RO for further development.  Specifically, 
the RO was directed to obtain verification from the Army 
National Guard of all dates of the appellant's ACDUTRA.  The 
RO was also requested to contact the appellant and request 
the precise date of the claimed back injury in the summer of 
1991, and the name of the hospital where he was treated, as 
well as request that he provide the names and dates of 
treatment after his release from the period of ACDUTRA in 
question.  

In September 1998, the RO sent a letter to the appellant, 
pursuant to the terms of the Remand order.  This letter was 
sent to "P.O. Box 72, Jamestown, NY, 14701", but was 
returned to the RO with a forwarding address.  The letter was 
then re-mailed by the RO in November 1998 to the forwarding 
address of "711 Cherry St., Jamestown, NY, 14701-5042".  
There is no indication that the letter was returned as 
undeliverable.  The appellant has not responded to the RO's 
request for information. 

In a September 1998 letter, the RO requested that the State 
of New York, Office of Adjutant General, furnish all dates of 
active duty for training for the appellant.  Received from 
the Division of Military and Naval Affairs, was a copy of the 
appellant's Army National Guard Current Annual Statement, 
dated in June 1992, showing that he only had periods of 
INACDUTRA during the period from December 21, 1990 to January 
15, 1992.

Analysis

In the instant case, the appellant, who had periods of 
INACDUTRA with the New York Army National Guard, is not 
considered a "veteran" for VA purposes as he had no periods 
of active military service.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during active military, naval, or 
air service.  38 U.S.C.A. §§ 1110.  Service connection may 
also be granted for disability resulting from an injury 
incurred or aggravated by inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§101(24), 106, 1110, 38 C.F.R. 
§3.6(a).  

The law provides that a claimant for benefits under a law 
administered by the Secretary of the United States Department 
of Veteran Affairs (VA) shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the claimant has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In this case, accepting the appellant's statements as 
credible for the moment, the appellant has submitted a 
plausible claim; accordingly, the Board finds that the 
appellant's claim for service connection is well grounded.  
Moreover, it appears that the RO has attempted to develop the 
evidence.  In this regard, the Board notes that this case was 
once previously remanded, in August 1998, and at that time, 
the appellant was asked to provide the precise date of the 
claimed back injury, and the name of the hospital where he 
was treated.  He was also asked to provide the names and 
dates where he received treatment after his release from the 
period of ACDUTRA in question, and provide the necessary 
releases to obtain such records.  The RO attempted to notify 
him of this request in September 1998, but this letter was 
returned.  The letter was then re-mailed in November 1998 to 
a forwarding address.  There is no indication that the 
veteran did not receive this letter, but he has not responded 
to the RO's letter.  The Board notes that "[T]he duty to 
assist is not always a one-way street.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the appellant in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the appellant to 
keep the VA apprised of their whereabouts.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

The appellant contends that he injured his back during 
service with the New York Army National Guard, in either May 
1990 or July 1991, when he was hit in the back by a tank 
turret.  The record reflects that the appellant has at least 
presented some evidence of a low back disability, as shown in 
letters from private medical providers, dated in October and 
November 1995.  As indicated above, there are no service 
medical records available for the appellant's service with 
the National Guard, during which time he alleges the low back 
injury occurred.  There is also no other medical evidence to 
corroborate his contentions.  

Although the appellant contends that his present low back 
disability is related to service, the only medical evidence 
he has submitted are two letters, showing treatment for his 
low back in 1995, four years after the period of ACDUTRA in 
question.  The Board notes that this treatment followed a 
work-related back injury that the veteran sustained in August 
1995.  The first letter, dated in October 1995, makes no 
reference to an inservice injury.  In fact, the appellant 
denied any previous history of any significant back injury.  
At the very least, this casts serious doubt on the 
credibility of the subsequent claim that he had back problems 
dating back to an injury in service.  Certainly, this 
contemporaneously prepared medical record would strongly 
support the proposition that the back condition then being 
treated initially arose several years after the period of 
INACDUTRA and would be unrelated to such duty.

In the November 1995 letter from Dr. Racitano, it was noted 
that the appellant reported that in May 1990, while on 
training maneuvers, he was hit in the back by a tank turret, 
and knocked to the ground, causing him to land on his back.  
Dr. Racitano indicated that since that injury, the appellant 
had chronic instability and pain with his back and hip.  The 
Board notes that Dr. Racitano's assessment of a reported 
injury in 1990 appears to be based entirely on the medical 
history provided by the appellant.  In Black v. Brown, 5 Vet. 
App. 177 (1993), the Court determined that the Board is not 
bound to accept a medical opinion years after service when an 
examiner relies on history provided by the claimant.  In 
short, since this opinion is based on a history of events 
provided by the appellant which has been determined to be not 
credible, the medical opinion itself is of no probative 
value.

As the Board finds that the preponderance of the credible 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine is not for application.  38 U.S.C.A. § 
5107.


ORDER

Service connection for residuals of a lower back injury is 
denied.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

